DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
reference character “59” has been used to designate both a certain geometry in Fig 21 and a different part of the geometry in Fig 23.  
Furthermore, the drawings are objected to because:
In Figs 8-A and 8-B, remnants of arrows 33 are still visible and it appears that small voided spots not previously shown exist such as seen between reference characters 31 and 25 in the fabric of 8A for example.
In Fig 37, Floating Character 37 is listed as removed on annotated sheet, but remains on replacement sheet.
Fig. 36 is improper since the details of the structure are not visible and don’t provide satisfactory reproduction characteristics, for example, it appears that there may be some protuberance but it is difficult to make out the distinct lines and overall structure.

    PNG
    media_image1.png
    411
    472
    media_image1.png
    Greyscale


Above provides non-limiting examples of drawing issues that are found in the amended disclosure, the applicant must find and address all similar issues to these non-limiting examples.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Specification
The disclosure is objected to because of the following informalities: 
In Paragraph [0032] – Grammar – Fig 20 is a cross section view…
Amended paragraph [0056] refers to Fig 5D. No fig 5D is included in the drawing sheets.
Paragraph [0067] refers to vertical rail 17 in figs 4, 5, and 8a-b. Vertical rail 17 is not called out in fig 5.
In Paragraph [0075] – Grammar – “Runs in channel first track” should read “Runs in a/the channel of the/a first track”.
In Paragraph [0077] – Grammar – “against the channel second track” should read “against the channel of the/a second track”.
In paragraph [0031], “endcap” is missing a space as discussed in specification previously as -end cap-.

Appropriate correction is required.
Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above. 



Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
Claim 1, d, e – Changes are not tracked properly between original claims and amended claims.  Next time this occurs, it will likely result in a notice of non-compliant amendment.
Claim 1. F. line 3 – Grammar – Wheels that are configure - Wheels that are configured
Claim 1. g. line 4 – Grammar – Wheels that are configure - Wheels that are configured
Claim 1. J. line 3 – typo – Fist proximal pleat
Claim 10. “reversable” should be “reversible”
Claim 11. “reversable” should be “reversible”
Claim 12 line 2 – is has
Claim 12 a line 1 – grammar – said proximal end supported - said proximal end is supported
Claim 12 a line 4 – head rail vs headrail
Claim 12. c. line 3 – Grammar – Wheels configure - Wheels configured
Claim 12. c. line 5 – Grammar – Wheels configure - Wheels configured
Claim 12. d. line 8 – Grammar – Wheels configure - Wheels configured
Claim 12. d. line 10 – Grammar – Wheels configure - Wheels configured
Claim 12 e line 5 – grammar – to captured said second – to capture

Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6, 10-15, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with clarity issues, some non-limiting examples include but are not limited to the following:
	Regarding claim 1:
	In the first line of part a, “a fabric covering panel” is introduced into the claim, yet this is unclear since “a fabric covering panel” was previously introduced in the second line of the claim. Please clarify with proper antecedence by adding a term such as --the fabric covering panel-- or --a second fabric covering panel-- depending on the applicant’s intention.  Please amend for clarity.
	The end of part f contains the language “said distal first trolley axle which is part of said distal first trolley is connected to said first vertical rail and said fabric covering panel said first proximal pleat connected to said first vertical rail;”. It is unclear what is meant by this. Please amend for clarity.

	The end of part g contains the language “said proximal first-trolley axle which is part of said proximal first trolley is connected to said second vertical rail and said fabric covering panel said second proximal pleat connected to said second vertical rail;”. It is unclear what is meant by this. Please amend for clarity.
	In the fourth line of part k, “said hole in said fabric covering panel” is unclear as holes plural in the fabric covering panel were introduced, but the only singular hole is that of the polymer and adhesive reinforcing member. Please amend to “any one of said holes in said fabric covering panel” depending on the applicant’s intention.  Please amend for clarity.
	In the seventh and ninth lines of part k, “a polymer and adhesive reinforcing member” is introduced into the claim, yet this is unclear since “a polymer and adhesive reinforcing member” was previously introduced in the third line of the claim. Please clarify with proper antecedence by adding a term such as --the polymer and adhesive reinforcing member -- or --a second polymer and adhesive reinforcing member -- depending on the applicant’s intention.  Please amend for clarity.
	The tenth line of part k contains the limitation “and second trolley is moveable in said second track” Please clarify with proper antecedence by adding a term such as –said second trolley-- depending on the applicant’s intention.  Please amend for clarity.
	
Claims 2-6, 10, 11, and 21 are rejected as they depend from rejected claim 1.

	Regarding Claim 2:

	In the third line of claim 2, “a proximal first trolley” is introduced into the claim, yet this is unclear since “a proximal first trolley” was previously introduced in the third line of part c of claim 1. Please clarify with proper antecedence by adding a term such as --the proximal first trolley-- or --a second proximal first trolley-- depending on the applicant’s intention.  Please amend for clarity.
	The third line of claim 2 contains the limitation “said vertical rail” It is unclear as to which vertical rail the applicant is referring, as there are two vertical rails previously introduced in part e of claim 1. Please amend for clarity.
	The fifth line of claim 2 contains the limitation “said vertical rail” It is unclear as to which vertical rail the applicant is referring, as there are two vertical rails previously introduced in part e of claim 1. Please amend for clarity.
	
Regarding Claim 10:
	In the third line of claim 10, “a distal first trolley” is introduced into the claim, yet this is unclear since “a distal first trolley” was previously introduced in the second line of part c of claim 1. The confusion is compounded as said distal first trolley (from claim 1?) is reversed to configure a trolley this way. Please amend for clarity.
	The fourth line of claim 10 contains the limitation “the trolley axle” It is unclear as to which trolley axle the applicant is referring, as there are two trolley axles previously introduced in claim 1. Please amend for clarity.
	
Regarding Claim 11:

	The fourth line of claim 11 contains the limitation “the trolley axle” It is unclear as to which trolley axle the applicant is referring, as there are two trolley axles previously introduced in claim 1. Please amend for clarity.
	
Regarding claim 12:
	The preamble of claim 12 makes use of the word “whereas”, meaning in contrast to, and goes on to describe further limitations. It is unclear how “said retractable covering” contrasts with “A retractable covering” and which one is claimed. For the purposes of examination, the examiner interprets that the applicant intends to use the word “wherein”. Please amend for clarity.
	In the tenth line of part a of claim 12, “a first rail carrier trolley” is introduced into the claim, yet this is unclear since “a first rail carrier trolley” was previously introduced in the first line of part a of claim 12. Please clarify with proper antecedence by adding a term such as --the first rail carrier trolley-- or --a second first rail carrier trolley-- depending on the applicant’s intention.  Please amend for clarity.
	In the eleventh line of part a of claim 12, “a second rail carrier trolley” is introduced into the claim, yet this is unclear since “a second rail carrier trolley” was previously introduced in the third line of part a of claim 12. Please clarify with proper antecedence by adding a term such as --the second rail carrier trolley-- or --a second second rail carrier trolley-- depending on the applicant’s intention.  Please amend for clarity.

	In the twenty-eighth line of part a of claim 12, “a polymer and adhesive reinforcing member” is introduced into the claim, yet this is unclear since “a polymer and adhesive reinforcing member” was previously introduced in the twenty-second line of part a of claim 12. Please clarify with proper antecedence by adding a term such as --the polymer and adhesive reinforcing member -- or --a second polymer and adhesive reinforcing member -- depending on the applicant’s intention.  Please amend for clarity.
	The fourth line of part d of claim 12 contains the limitation “said fabric covering pleat” It is unclear as to which trolley axle the applicant is referring, as there are a first, a second, and a plurality of pleats previously introduced in claim 12. Please amend for clarity.
The thirteenth line of part d of claim 12 recites the limitation "said second trolley axle".  There is insufficient antecedent basis for this limitation in the claim.
	The fifteenth line of part d of claim 12 contains the limitation “said vertical rail” It is unclear as to which vertical rail the applicant is referring, as there are two vertical rails previously introduced in claim 12. Please amend for clarity.
	In the fourth line of part e of claim 12, “a filler” is introduced into the claim, yet this is unclear since “a filler” was previously introduced in the fourth line of part d of claim 12. Please clarify with proper antecedence by adding a term such as --the filler -- or --a second filler -- depending on the applicant’s intention.  Please amend for clarity.
	
	Claims 13-15 and 19, 20, 22, and 23 are rejected as they depend on rejected claim 12.
	

	Claim 13 recites “said first trolley axle” in conjunction with the second trolley, second vertical leg, and second vertical rail. The first trolley axle was introduced in part c of claim 12 in conjunction with the first trolley. It is unclear how the first trolley axle can be in both the first trolley and the second trolley. Please clarify.
	
	Regarding claim 19:
The second line of claim 19 recites the limitation "a said fabric covering panel size".  There is insufficient antecedent basis for this limitation in the claim.
The third and fourth lines of claim 19 recites the limitation "said distal trolley vertical rail".  There is insufficient antecedent basis for this limitation in the claim.

	
	Regarding claim 22:
	The first line of claim 22 contains the limitation “first vertical rail”. Please clarify antecedent basis by amending to include –a--, --the --, or --said—as appropriate.

Regarding claim 23:
	The first line of claim 23 contains the limitation “second vertical rail”. Please clarify antecedent basis by amending to include –a--, --the --, or --said—as appropriate.

The above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

As best understood in light of the 112 clarity issues outlined above, claims 1, 3, 5, 6, 10-12, 14, 19, 20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 4,915,153 – Toti in view of US Pat. 2,753,588 – Grosh, US Pat. 3,936,906 – Takazawa, and US Pat. 8,327,476 – Paratore.

Regarding claim 1 (Currently amended):
An embodiment of Toti shown in Figures 1-16 teaches a retractable covering movable between extended and retracted positions (Fig 1) and said retractable covering comprising of a fabric covering panel (Fig 1, 10) having a polymer and adhesive reinforcing member (Fig 6, 13) attached to said fabric covering panel said retractable covering comprising of: 
a. a fabric covering panel (Fig 1, 10) having a plurality of pleats (Column 6, lines 37-38; fabric having …pleats…) and said fabric covering panel having a first proximal pleat and a second distal pleat and being horizontally collapsible; 
headrail (Fig 1, 11) comprising of a headrail rail comprising of a horizontal rail having a first end and a second end and 
c. said headrail rail having at least two tracks (See annotated Fig 6) wherein a first track is configured to support a distal first trolley (Fig 5, 29) and a proximal first trolley (Fig 5, 30) and a second track is configured to support at least one second trolley (Fig 6, 12); 

    PNG
    media_image2.png
    561
    559
    media_image2.png
    Greyscale

d. said distal first trolley (Fig 5, 29) is fixed to said headrail rail (Column 8, lines 51-55; It should be understood that the drape edge stabilizer arrangements shown in FIGS. 8-15 could also be mounted to a fixed drape edge carrier, that is, one which is fixed in position on the inside of the traverse track.)
e. and supports a first vertical rail (Fig 2, 20) and said proximal first trolley (Fig 5, 30) supports a second vertical rail (Column 2, lines 40-43) and said proximal first trolley is moveable in said first track second trolley (Fig 6, 12) supports said fabric covering panel (Fig 6, 10) and said second trolley is moveable in said second track; 
k. said at least one second trolley (Fig 6, 12) supports said fabric covering panel and said fabric covering panel attached to said polymer and adhesive reinforcing member (Fig 6, 13) and said fabric covering panel attaches to said at least one second trolley (Fig 6, 12) by at least one fabric carrier (Fig 6, 37) which is attached to said fabric covering panel having a polymer and adhesive reinforcing member attached to said fabric covering panel having a polymer and adhesive reinforcing member is adapted to receive the said fabric carriers (Column 8, lines 29-30; Hanger portion 37 extends vertically from the carriage 35 and attaches to the stabilizing strip 13.); and second trolley is moveable in said second track
l. said fabric covering panel (Fig 6, 10) being attached and suspended from said head rail by the at least one second trolley (Fig 6, 12).

The applied embodiment of Toti does not teach:
b. a first end plate attached to said first end and an second end plate attached to said second end;
f. said distal first trolley comprising of a first two chassis wheel assembly and a second two chassis wheel assembly each comprising of two wheels that are configure to roll in said first track of said headrail and a distal first trolley axle connecting said first two chassis wheel assembly and second two chassis wheel assembly and a magnet attached to said distal first trolley axle and said magnet is removably in communication with a first end plate attached to said first end of said headrail rail and said distal first trolley axle which is part of said distal first trolley is connected to said first vertical rail and said fabric covering panel said first proximal pleat connected to said first vertical rail; 

i. said fabric covering panel being attached to said distal first trolley first vertical rail at a receiver for said fabric covering panel using said first distal pleat and said fabric covering panel having a filler captured in said first distal pleat of said fabric covering panel; 
j. said fabric covering panel being attached to said proximal first trolley second vertical rail at a receiver for said fabric covering panel using said fist proximal pleat and said fabric covering having a filler captured in said first proximal pleat of said fabric covering panel; 
having holes and said fabric covering panel, PAR having a hole that aligns with said hole in said fabric covering panel, at the holes and said holes in fabric covering panel

However, another embodiment of Toti as seen in Figs 17-25 teaches:
b. a first end plate (Fig 21, 161) attached to said first end and an second end plate (Fig 21, 163) attached to said second end;
f. said distal first trolley (Fig 19) configure to roll in said first track of said headrail (Fig 20) and said distal first trolley is connected to said first vertical rail (Fig 19 shows L-shaped mounting rod attached to trolley, and Fig 22 shows vertical rail 115 attached to other end of L-shaped mounting rod.) and said fabric covering panel said first proximal pleat connected to said first vertical rail (Fig 25); 
proximal first trolley (Fig 19) configure to roll in said first track of said headrail (Fig 20) and said proximal first trolley which is connected to said second vertical rail (Fig 19 shows L-shaped mounting rod attached to trolley, and Fig 22 shows vertical rail 115 attached to other end of L-shaped mounting rod.)and said fabric covering panel said second proximal pleat connected to said second vertical rail (Fig 25); 
i. said fabric covering panel (Fig 25, 110B) being attached to said distal first trolley first vertical rail at a receiver (See annotated Fig 25) for said fabric covering panel using said first distal pleat and said fabric covering panel having a filler (Fig 25, 193) captured in said first distal pleat of said fabric covering panel; 
j. said fabric covering panel being attached to said proximal first trolley second vertical rail at a receiver (See annotated Fig 25) for said fabric covering panel using said fist proximal pleat and said fabric covering having a filler (Fig 25, 193) captured in said first proximal pleat of said fabric covering panel; 

    PNG
    media_image3.png
    445
    1057
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of features of the 2nd embodiment of Toti and apply them to, or with, the first embodiment of Toti in order to provide the predictable as one or a variety of 

Grosh teaches a trolley comprising of a first two chassis wheel assembly and a second two chassis wheel assembly each comprising of two wheels and a trolley axle connecting said first two chassis wheel assembly and second two chassis wheel assembly (Fig 4). This trolley can be configured as either a distal first trolley or a proximal first trolley, and to roll in said first track of said headrail (Fig 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of primary reference Toti with the trolley of secondary reference Grosh. One of ordinary skill in the art would have been motivated to make this modification in order to take advantage of the simpler tubular construction and/or provide additional wheels for stability as some non-limiting examples.

Takazawa teaches a magnet attached to a trolley (Fig 3, Background) for the closing of a curtain. Note too that the claimed phrase “in communication with” is extremely broad and is being interpreted as such, for example, all of the parts are in communication with one another to function as a system.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Toti and Grosh with the magnet of Takazawa. One of ordinary skill in the art would have been motivated to make this modification in order to releasably fix one edge of the covering to one end of the track or the other, or in the case of a center opening application, another trolley.

fabric covering panel, and a polymer and adhesive reinforcing member having a hole that aligns with said hole in said fabric covering panel, at the holes and said holes in fabric covering panel (Fig 1, 40)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the covering of Toti with the holes and reinforcing members of Paratore. One of ordinary skill in the art would have been motivated to make this modification in order to ensure positive retention of the carriers to the fabric covering panel, and to prevent the carriers from tearing through the fabric covering panel.


Regarding Claim 3 (Currently amended):
The combination of Toti, Grosh, Takazawa, and Paratore teaches all limitations of claim 1.
Furthermore, Toti teaches said first vertical rail having a first receiver and a second receiver capable of receiving two different sizes of said fabric covering panel and said second vertical rail having a first receiver and a second receiver capable of receiving two different sizes of said fabric covering panel (Figs 23-25, elements 173 and 174 are receivers, as is the portion of the vertical rail that receives the pleated fabric with filler 193. Also, being capable of receiving two different sizes of fabric is broad, as size of the fabric can refer to height, length, thickness, or any other dimensional attribute.).


Regarding Claim 5 (Currently amended): 
The combination of Toti, Grosh, Takazawa, and Paratore teaches all limitations of claim 1.
first vertical rail (Fig 25, 115) is capable of receiving said fabric covering panel (Fig 25, 110) with said filler (Fig 25, 193) in a first receiver such that the said fabric covering panel is attached to said first vertical rail at said first receiver.

    PNG
    media_image3.png
    445
    1057
    media_image3.png
    Greyscale


Regarding Claim 6 (Currently amended):
The combination of Toti, Grosh, Takazawa, and Paratore teaches all limitations of claim 1.
Furthermore, Toti teaches the said second vertical rail is capable of receiving said fabric covering panel with said filler in a first receiver such that the said fabric covering panel is attached to said second vertical rail at said first receiver. (See annotated Fig 25 above)

Regarding Claim 10 (Currently amended):
The combination of Toti, Grosh, Takazawa, and Paratore teaches all limitations of claim 1.
Furthermore, Toti teaches said distal first trolley is reversable such that it can be configured to be a distal first trolley by reversing the trolley axle direction (It is taught in Column 11 lines 61-63 that the applied embodiment also teaches the first and second distal trolleys are expected to be used in a same manner as shown in the embodiment of Fig 5).

Regarding Claim 11 (Currently amended):
The combination of Toti, Grosh, Takazawa, and Paratore teaches all limitations of claim 1.
Furthermore, Toti teaches said proximal first trolley is reversable such that it can be configured to be a proximal first trolley by reversing the trolley axle direction (It is taught in Column 11 lines 61-63 that this embodiment also teaches the first and second distal trolleys are expected to be used in a same manner as shown in the embodiment of Fig 5).

Regarding Claim 12 (Currently amended):
A first embodiment of Toti as seen in figs 1-16 teaches a retractable covering (Fig 1) movable between extended and retracted positions whereas said retractable covering is has a pleated fabric (Fig 1, 10) forming the covering and said retractable covering formed from said pleated fabric has a distal end and a proximal end and said retractable covering comprising: 
a. said retractable covering said pleated fabric proximal end supported by a first rail carrier trolley (Fig 6, 12) movable within a second track in a headrail and said distal end of said retractable covering said pleated fabric is supported by a second rail carrier trolley (Fig 3, 12) movable within said second track (Fig 6, 36) in said head rail (Fig 6, 11) and said headrail is made of an elongated horizontal extruded material and said headrail having a proximal end and a distal end and said headrail comprising of a headrail rail (Fig 6, 11) and said headrail rail having a first track (Fig 6, outside of rail) adaptable for supporting a first trolley (Fig 5, 29) and a second trolley (Fig 5, 30) and said second track (Fig 6, 36) adaptable for supporting at least a first rail carrier trolley (Fig 6, 12) and a second rail carrier trolley (Fig 3, 12) carriers trolley and said retractable covering said pleated fabric and said pleated fabric comprising of a plurality of pleats and the first pleat of said plurality of pleats being supported by said first rail carrier trolley (Fig 6) at said proximal end of said fabric covering panel and being located at said proximal end of said headrail and the second pleat of said plurality of pleats being supported by said second rail carrier trolley (Fig 6) at said distal end of said fabric covering panel and being located at said distal end of said headrail and said fabric covering panel being horizontally collapsible and said fabric covering panel attached to said first rail carrier trolley (Fig 6) said fabric covering panel attached to said second rail carrier trolley (Fig 6) wherein: 
b. and said first trolley (Fig 5, 29) supports a first vertical rail (Fig 2, 20) and said second trolley (Fig 5, 30) supports a second vertical rail (Fig 2, 20); and
said vertical rail attached to said first trolley;
The applied embodiment of Toti does not teach:
a first end plate on said headrail rail distal end and a second end plate on said headrail rail proximal end
a first hole located at the top of said fabric covering panel and located at said distal end of said headrail and said first hole having a polymer and adhesive reinforcing member attached to said fabric covering such that it surrounds said first hole and said first hole located at the top of said fabric covering panel attached to said first rail carrier trolley a second hole located at the top of said fabric covering panel and located at said proximal end of said headrail and said second hole having a polymer and adhesive reinforcing member attached to said fabric covering such that it surrounds said second hole and said second hole located at the top of said fabric covering panel attached to said second rail carrier trolley wherein: 
said headrail rail supporting said first trolley and said second trolley in said first track such that said first trolley is moveable in said first track and said second trolley is moveable in said first track
c. said first trolley comprising of a first chassis wheel assembly and a second chassis wheel assembly and said first chassis wheel assembly comprising of two wheels configure to roll in said first track of said headrail and said second chassis wheel assembly comprising of two wheels configure to roll 
d. said fabric covering panel being attached to said first trolley first vertical rail using said first pleat at a first vertical rail receiver for said fabric covering panel and said fabric covering first pleat having a filler to spread said fabric covering pleat to captured said first pleat in said first vertical rail receiver; 
d. said second trolley comprising of a third chassis wheel assembly and a fourth chassis wheel assembly and said third chassis wheel assembly comprising of two wheels configure to roll in said first track of said headrail, and said fourth chassis wheel assembly comprising of two wheels configure to roll in said first track of said headrail and said fourth chassis wheel assembly having a screw located in said fourth chassis wheel assembly to connect the said second trolley to said headrail rail and a magnet attached to said second trolley axle and said magnet in communication with said second end plate attached to the proximal end of said headrail rail, and said vertical rail attached to said first trolley; 
e. said fabric covering panel being attached to said second trolley second vertical rail using said second pleat at a second vertical rail receiver for said fabric covering panel and said fabric covering second proximal pleat having a filler to spread said fabric covering second proximal pleat to captured said second proximal pleat in said second vertical rail receiver. 
However, another embodiment of Toti teaches:
a first end plate (Fig 21, 160) on said headrail rail distal end and a second end plate (Fig 21, 161) on said headrail rail proximal end
said headrail rail supporting said first trolley and said second trolley in said first track such that said first trolley is moveable in said first track and said second trolley is moveable in said first track (Fig 20) 
first vertical rail receiver for said fabric covering panel and said fabric covering first pleat having a filler (Fig 25, 193) to spread said fabric covering pleat to captured said first pleat in said first vertical rail receiver; and

    PNG
    media_image3.png
    445
    1057
    media_image3.png
    Greyscale

a screw (Fig 31, 254) to connect the said second trolley to said headrail rail (Fig 31) attached to the proximal end of said headrail rail, and 
e. said fabric covering panel being attached to said second trolley second vertical rail using said second pleat at a second vertical rail receiver for said fabric covering panel and said fabric covering second proximal pleat having a filler (Fig 25, 193) to spread said fabric covering second proximal pleat to captured said second proximal pleat in said second vertical rail receiver.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of features of the 2nd embodiment of Toti and apply them to, or with, the first embodiment of Toti in order to provide the predictable as one or a variety of alternative structural means and/or orientations to provide a retractable covering for opening and closing.
Paratore teaches:
first hole having a polymer and adhesive reinforcing member (Fig 1, 40) attached to said fabric covering such that it surrounds said first hole and a second hole having a polymer and adhesive reinforcing member (Fig 1, 40) attached to said fabric covering such that it surrounds said second hole.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the covering of Toti with the holes and reinforcing members of Paratore. One of ordinary skill in the art would have been motivated to make this modification in order to ensure positive retention of the carriers to the fabric covering panel, and to prevent the carriers from tearing through the fabric covering panel.
	
Grosh teaches:
a first trolley comprising of a first chassis wheel assembly and a second chassis wheel assembly (Fig 4) and said first chassis wheel assembly comprising of two wheels (Fig 2, 25) configure to roll in said first track of said headrail and said second chassis wheel assembly comprising of two wheels configure to roll in said first track of said headrail and a first trolley axle (Fig 4, 136) connecting said first chassis wheel assembly and said second chassis wheel assembly; and 
a second trolley comprising of a third chassis wheel assembly and a fourth chassis wheel assembly (Fig 4) and said third chassis wheel assembly comprising of two wheels (Fig 2, 25) configure to roll in said first track of said headrail, and said fourth chassis wheel assembly comprising of two wheels configure to roll in said first track of said headrail 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Toti and Paratore with the trolley of Grosh. One of ordinary skill in the art would have been motivated to make this modification in order to take advantage of the simpler tubular construction of the trolley.

magnet attached to a trolley (Fig 3, Background) for the closing of a curtain. Note too that the claimed phrase “in communication with” is extremely broad and is being interpreted as such, for example, all of the parts are in communication with one another to function as a system.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Toti, Paratore and Grosh with the magnet of Takazawa. One of ordinary skill in the art would have been motivated to make this modification in order to releasably fix one edge of the covering to one end of the track or the other, or in the case of a center opening application, another trolley.

Regarding Claim 14 (Currently amended):
The combination of Toti, Grosh, Takazawa, and Paratore teaches all limitations of claim 12.
Furthermore, Toti teaches second vertical rail has a first receiver and a second receiver capable of receiving two different sizes of said fabric covering panel. (Figs 23-25, elements 173 and 174 are receivers, as is the portion of the vertical rail that receives the pleated fabric with filler 193).

Regarding Claim 19 (Currently amended):
The combination of Toti, Grosh, Takazawa, and Paratore teaches all limitations of claim 12.
Furthermore, Toti teaches the said first vertical rail is capable of receiving a said fabric covering panel size in a second receiver such that the said fabric covering panel is attached to said distal trolley vertical rail at said second receiver. (Fig 24 shows an elongated strip of fabric being installed in receivers 173 and 174).

Regarding Claim 20 (Currently amended):
The combination of Toti, Grosh, Takazawa, and Paratore teaches all limitations of claim 12.
filler is selected from the group consisting of plastic and aluminum. (Abstract)

Regarding Claim 22 (New):
The combination of Toti, Grosh, Takazawa, and Paratore teaches all limitations of claim 12.
Furthermore, Toti teaches a first vertical rail has a first receiver and a second receiver capable of receiving two different sizes of said fabric covering panel. (Figs 23-25, elements 173 and 174 are receivers, as is the portion of the vertical rail that receives the pleated fabric with filler 193).

Regarding Claim 23 (New):
The combination of Toti, Grosh, Takazawa, and Paratore teaches all limitations of claim 12.
Furthermore, Toti teaches a second vertical rail has a third receiver and a fourth receiver capable of receiving two different sizes of said fabric covering panel. (Figs 23-25, elements 173 and 174 are receivers, as is the portion of the vertical rail that receives the pleated fabric with filler 193).

Claims 2, 4, 13, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Toti, Paratore, Grosh, and Takazawa as applied to claims 1 and 12 above, and further in view of US Pat. 8,469,078 – Drew.

Regarding Claim 2 (Currently amended):
The combination of Toti, Grosh, Takazawa, and Paratore teaches all limitations of claim 1.
Furthermore, Toti teaches distal first trolley and a proximal first trolley further includes a vertical leg secured to said vertical rail (Fig 19 shows L-shaped mounting rod (a portion of which is 
Toti does not teach said vertical leg being pivotal about said first and second distal trolley axle to permit said vertical rail to pivot within a vertical plane.
However, Drew teaches said vertical leg being pivotal about said first and second distal trolley axle to permit said vertical rail to pivot within a vertical plane (Figs 11A-11C).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Toti, Grosh, Takazawa, and Paratore with the pivotal vertical leg of Drew. One of ordinary skill in the art would have been motivated to make this modification in order to make the axis of rotation of the pivotal leg coincident with the central axis of the trolley, thereby minimizing the lateral force imparted to the trolley by the movement of the covering due to contact with other objects.

Regarding Claim 4 (Currently amended):
The combination of Toti, Grosh, Takazawa, and Paratore teaches all limitations of claim 1.
Furthermore, Toti teaches said distal first trolley further includes a first vertical leg secured to said first vertical rail. (Fig 19 shows L-shaped mounting rod (a portion of which is vertical and is being interpreted as the vertical leg) attached to trolley, and Fig 22 shows vertical rail 115 attached to other end (the vertical portion) of the L-shaped mounting rod.).
Toti does not teach said first vertical leg being pivotal about said distal first trolley axle to permit said first vertical rail to pivot within a vertical plane.
However, Drew teaches said first vertical leg being pivotal about said distal first trolley axle to permit said first vertical rail to pivot within a vertical plane (Figs 11A-11C).


Regarding Claim 13 (Currently amended):
The combination of Toti, Grosh, Takazawa, and Paratore teaches all limitations of claim 12.
wherein said second trolley further includes a second vertical leg secured to said second vertical rail (Fig 19 shows L-shaped mounting rod (a portion of which is vertical and is being interpreted as the vertical leg) attached to trolley, and Fig 22 shows vertical rail 115 attached to other end (the vertical portion) of the L-shaped mounting rod.).
Toti does not teach said second vertical leg being pivotal about said first trolley axle to permit said second vertical rail to pivot within a vertical plane.
However, Drew teaches said second vertical leg being pivotal about said first trolley axle to permit said second vertical rail to pivot within a vertical plane (Figs 11A-11C).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Toti, Grosh, Takazawa, and Paratore with the pivotal vertical leg of Drew. One of ordinary skill in the art would have been motivated to make this modification in order to make the axis of rotation of the pivotal leg coincident with the central axis of the trolley, thereby minimizing the lateral force imparted to the trolley by the movement of the covering due to contact with other objects.


The combination of Toti, Grosh, Takazawa, and Paratore teaches all limitations of claim 12.
Furthermore, Toti teaches said first trolley further includes a first vertical leg secured to said first vertical rail (Fig 19 shows L-shaped mounting rod (a portion of which is vertical and is being interpreted as the vertical leg) attached to trolley, and Fig 22 shows vertical rail 115 attached to other end (the vertical portion) of the L-shaped mounting rod.).
Toti does not teach said first vertical leg being pivotal about said first trolley axle to permit said first vertical rail to pivot about said first trolley.
However, Drew teaches said first vertical leg being pivotal about said first trolley axle to permit said first vertical rail to pivot about said first trolley (Figs 11A-11C).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Toti, Grosh, Takazawa, and Paratore with the pivotal vertical leg of Drew. One of ordinary skill in the art would have been motivated to make this modification in order to make the axis of rotation of the pivotal leg coincident with the central axis of the trolley, thereby minimizing the lateral force imparted to the trolley by the movement of the covering due to contact with other objects.

Regarding Claim 21 (New):
The combination of Toti, Grosh, Takazawa, and Paratore teaches all limitations of claim 1.
Furthermore, Toti teaches said proximal first trolley further includes a vertical leg secured to said second vertical rail. (Fig 19 shows L-shaped mounting rod (a portion of which is vertical and is being interpreted as the vertical leg) attached to trolley, and Fig 22 shows vertical rail 115 attached to other end (the vertical portion) of the L-shaped mounting rod.).

However, Drew teaches said second vertical leg being pivotal about said proximal first trolley axle to permit said second vertical rail to pivot within a vertical plane (Figs 11A-11C).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Toti, Grosh, Takazawa, and Paratore with the pivotal vertical leg of Drew. One of ordinary skill in the art would have been motivated to make this modification in order to make the axis of rotation of the pivotal leg coincident with the central axis of the trolley, thereby minimizing the lateral force imparted to the trolley by the movement of the covering due to contact with other objects.

Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a small compact stack or a small stack length) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/J.W.H./               Examiner, Art Unit 3634                                                                                                                                                                                         
/DANIEL P CAHN/              Supervisory Patent Examiner, Art Unit 3634